Citation Nr: 1418339	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-28 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for status post ventral hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A hearing was held before the undersigned Veterans Law Judge at the RO in February 2012 and a transcript of the hearing is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The issue of entitlement to service connection for a perforated bowel, claimed as secondary to status post ventral hernia repair, was raised at the Veteran's hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2012).


FINDING OF FACT

The Veteran's status post ventral hernia repair is asymptomatic; it has not recurred, there is no weakness and a belt is not required.


CONCLUSION OF LAW

The criteria for an initial compensable rating status for status post ventral hernia repair are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7339 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  Where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  
II. Analysis

The Veteran asserts that he is entitled to an initial compensable rating for the residuals of his ventral hernia.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Under DC 7339, a noncompensable rating is warranted for healed postoperative wounds, no disability, and a belt is not indicated.  A 20 percent rating is warranted for a small, post-operative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large, post-operative ventral hernia that is not well supported by a belt under ordinary circumstances.  A 100 percent rating is assigned for a massive, post-operative ventral hernia that is persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  38 C.F.R. § 4.114.  

Considering the pertinent evidence in light of the above-noted criteria, the Board finds that a compensable rating is not warranted.  The Veteran testified at his hearing that, after previous unsuccessful attempts, his hernia was corrected in a 2005 surgery at Latter Day Saints Hospital, and that he longer has a hernia problem.  The Veteran is a nurse and has some expertise in describing symptoms and manifestations of his hernia, but has conceded that it is essentially asymptomatic.  

Similarly, the Board finds that the medical evidence does not show a hernia not well supported by a belt under ordinary conditions or a healed hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  Rather, the evidence shows that the Veteran is currently asymptomatic.  

The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for residuals of a ventral hernia under any alternate code.  See Schafrath, 1 Vet. App. at 593.  Diagnostic Code 5319, for evaluation of injuries to Muscle Group XIX (the muscles of the abdominal wall) provides for assignment of ratings of 10 and 30 percent for injuries that are moderately and moderately severe, respectively. 38 C.F.R. § 4.73, Diagnostic Code 5319.  As the medical evidence does not demonstrate injury to any abdominal muscle, DC 5319 is not applicable.  Under DC 7338, 38 C.F.R. § 4.114, a 10 percent rating is assignable for a postoperative recurrent, readily reducible hernia that is not well supported by truss or belt.  In this case, there is no evidence that the Veteran's hernia is recurrent or that it is not well supported by truss or belt.  Moreover, the Veteran's hernia is currently asymptomatic.  Thus, the Board finds no basis for an assignment of a higher rating by analogy to an inguinal hernia under DC 7338.  Therefore, alternate rating codes are not applicable in the instant claim.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has minimal occupational and social impairment due to the ventral hernia residuals discussed above, which are contemplated by the rating criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is unnecessary to determine whether there are any related factors such as hospitalization or interference with employment.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a compensable initial rating.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable rating for status post ventral hernia repair is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


